          Case 3:20-cv-01918-MEM Document 11 Filed 12/08/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

ADOLPH R. O. WRIGHT,                    :

                   Plaintiff            :   CIVIL ACTION NO. 3:20-1918

          v.                            :        (JUDGE MANNION)

LESA GELB,                              :

                  Defendant             :


                               MEMORANDUM
     Presently before the court is a motion for reconsideration filed by the

plaintiff Adolph R.O. Wright. (Doc. 10). For the foregoing reasons, the motion

will be DENIED.


     I.        BACKGROUND

     Since the factual background of this case was set forth in the court’s

prior filings, it need not repeat it herein. Pertinent here, by order dated

November 5, 2020, (Doc. 7), the court adopted a report and recommendation

by Magistrate Judge Martin C. Carlson, (Doc. 5), that recommended

dismissal of the plaintiffs’ complaint, (Doc. 1), without leave to amend

because, among other reasons, it failed to comply with the most basic

requirement of the Federal Rules of Civil Procedure that it contain a short

and plain statement of the claim showing entitlement to the relief sought.
        Case 3:20-cv-01918-MEM Document 11 Filed 12/08/20 Page 2 of 5




      Despite the dismissal of his complaint, on November 16, 2020, the

plaintiff proceeded to file an “amended motion for injunctive relief,” which

once again was not clear as to the relief sought. (Doc. 8, at 1). The court

dismissed the motion by order dated November 17, 2020, given that it related

back to his complaint which had been dismissed with prejudice. (Doc. 9).

      On December 7, 2020, the plaintiff filed the present motion for

reconsideration. It is not clear which of the court’s orders is the subject of the

plaintiff’s motion for reconsideration, since his motion, like his complaint and

other filings, is virtually incomprehensible. The plaintiff does, however,

appear to request that the court consolidate the instant case with another of

his cases, Wright v. Luzerne County et al., 20-cv-51, which is currently

pending before Magistrate Judge Susan Schwab.


      II.   LEGAL STANDARD

      “The purpose of a motion for reconsideration is to correct manifest

errors of law or fact or to present newly discovered evidence.” Harsco v.

Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). “Accordingly, a judgment may be

altered or amended if the party seeking reconsideration shows at least one

of the following grounds: (1) an intervening change in the controlling law; (2)

the availability of new evidence that was not available when the court granted

the motion for summary judgment; or (3) the need to correct a clear error of


                                      -2-
        Case 3:20-cv-01918-MEM Document 11 Filed 12/08/20 Page 3 of 5




law or fact or to prevent manifest injustice.” Howard Hess Dental Labs. Inc.

v. Dentsply Intern., Inc., 602 F.3d 237, 251 (3d Cir. 2010) (internal quotation

marks omitted); see also Chesapeake Appalachia, LLC v. Scott Petroleum,

LLC, 73 F.Supp.3d 488, 491 (M.D.Pa.2014) (Generally, reconsideration

motions should be granted sparingly.). “The standard for granting a motion

for reconsideration is a stringent one . . . . [A] mere disagreement with the

court does not translate into a clear error of law.” Chesapeake Appalachia,

73 F.Supp.3d at 491 (quoting Mpala v. Smith, No. 3:CV-06-841, 2007 WL

136750, at *2 (M.D.Pa. Jan. 16, 2007), aff’d, 241 Fed.App’x 3 (3d Cir. 2007)).


      III.   DISCUSSION

      Initially, the court notes that the plaintiffs’ motion for reconsideration is

untimely and denial is appropriate on that basis. Pursuant to Local Rule 7.10,

a motion for reconsideration “must . . . be filed within fourteen (14) days after

the entry of the order concerned.” M.D.Pa. Local Rule 7.10. Regardless of

whether the plaintiff seeks reconsideration of the court’s November 5, 2020

order adopting the report and recommendation or the November 17, 2020

order denying his amended motion for injunctive relief, the plaintiff’s motion

would have been due by December 1, 2020, at the latest. Accordingly,




                                       -3-
          Case 3:20-cv-01918-MEM Document 11 Filed 12/08/20 Page 4 of 5




plaintiff’s December 7, 2020 motion would properly be denied as untimely

pursuant to this court’s Local Rules. 1

      Even excusing the untimeliness of the motion, however, denial is

nevertheless appropriate based upon on the merits. The plaintiff’s motion,

despite being labeled a motion for reconsideration, varies greatly and

inconsistently in the relief sought. Significantly, none of the relief requested

by the plaintiff actually includes reconsideration. Instead, the plaintiff argues

both that he has been “high Jacked into court and listed as the Plaintiff” and

that “[t]he case should not exist and should be removed from the record as

though it never took place,” and, paradoxically, that because he claims

domicile in New York, the court has diversity jurisdiction over this action, and

that his constitutional and due process rights have been violated by various

persons he lists as defendants who do not appear on the docket of this case.

(Doc. 10, at 1, 2). Unsurprisingly, the plaintiff does not attempt to establish

that any of the grounds necessary for the court to grant reconsideration are

      1
         In his motion, the plaintiff indicates that it was served on the
defendant “on or about 2 day of December”; however, the cancelled postage
on the envelope does not confirm whether or not the motion was mailed on
that day. (Doc. 10, at 4). In any event, even if the motion were mailed on
December 2, 2020, it would be still be untimely.
       Parenthetically, the court notes that, in addition to the named
defendant Lesa Gelb, the plaintiff also lists various other parties as
“defendants” despite the fact that his original complaint did not list those
individuals as defendants and, thus, they do not appear on the docket of this
case as parties. Compare Doc. 1, at 1, 2, with Doc. 10, at 1.
                                     -4-
             Case 3:20-cv-01918-MEM Document 11 Filed 12/08/20 Page 5 of 5




present. For this reason, and because the plaintiff does not actually request

reconsideration of any of the court’s orders, his motion for reconsideration

will be DENIED.

        Finally, with respect to the plaintiff’s desire to consolidate this action

with Wright v. Luzerne County et al., 20-cv-51, his request will be DENIED

since the plaintiff’s complaint has been dismissed and this case is closed.


        IV.      CONCLUSION

        Based on the foregoing, the plaintiff’s motion for reconsideration, (Doc.

10), is DENIED. An appropriate order will issue.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
DATE: December 8, 2020
20-1918-01




                                         -5-
